Citation Nr: 1411250	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Detroit, Michigan, RO.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for her schizophrenia and her request for a TDIU. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that her schizophrenia warrants a disability rating in excess of 50 percent.  

The Veteran was most recently afforded a VA psychiatric examination in March 2008.  Since that time, she has essentially contended a worsening in her schizophrenia symptoms.  During her March 2011 hearing, she testified that she had increasing suicidal ideations, depression, and panic.  She contends that she cannot work due to the medications she takes for her psychiatric symptoms as well as her need to be the caretaker of her partner.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected schizophrenia.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that the increased rating claim currently on appeal is part and parcel of the claim for a TDIU, and as such these claims are inextricably intertwined.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the schizophrenia claim currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

While the claims are on appeal, all outstanding treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Schedule the Veteran for a psychiatric examination in order to determine the severity of her service-connected schizophrenia.  

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's schizophrenia on her social and industrial functioning.  The examiner also should indicate whether the Veteran's schizophrenia alone, renders her unable to obtain or maintain gainful employment.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3.  Thereafter, readjudicate the Veteran claims for an increased evaluation for schizophrenia and TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


